Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered November 12, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner is serving concurrent prison terms totaling 8V3 to 25 years following his 1988 conviction of the crimes of kidnapping in the second degree, robbery in the second degree (two counts) and grand larceny in the second degree. While petitioner challenges the denial of his application for parole release, such decisions are discretionary and will not be disturbed so long as they satisfy the statutory requirements (see, Executive Law § 259-i; see also, Matter of Gibbs v Travis, 238 AD2d 649, 650; Matter of Walker v New York State Div. of Parole, 203 AD2d 757) and there is no showing of either legal error or “irrationality bordering on impropriety” (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77). Our review of the record in this matter reveals that each of these requirements was met, especially in light of petitioner’s extensive criminal record, the seriousness of the crimes for which he is currently incarcerated, his failure to accept responsibility for those crimes and the pending warrant against petitioner in Massachusetts for a violation of parole.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.